Citation Nr: 0412078	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  01-09 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for heat stroke residuals 
to include thrombosis and migraines.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran served in the Puerto Rico Army National Guard 
(PRANG) from February 1981 to September 1999.  

The Regional Office (RO) of the San Juan, the Commonwealth of 
Puerto Rico, issued a letter to the veteran, dated in August 
2000, that denied service connection for heat stroke 
residuals.  In November 2000, the veteran submitted a notice 
of disagreement as to the August 2000 RO letter.  In July 
2001, the RO issued a rating decision that denied service 
connection for heat stroke residuals.  The veteran has been 
represented by the Puerto Rico Public Advocate for Veterans 
Affairs throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on her part.


REMAND

The Report of Separation and Record of Service (NGB Form 22) 
shows that the veteran was a member of the Army National 
Guard of Puerto Rico from February 1981 to September 1999.   
The veteran's periods of active duty, active duty for 
training, and inactive duty for training with the Army 
National Guard of Puerto Rico have not been verified.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where evidence in support of the veteran's 
claim may be in her service records or other governmental 
records, VA has the duty to obtain such records in order to 
fully develop the facts relevant to the claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1991).  Therefore, the 
veteran's complete periods of active service, active duty for 
training, and inactive duty for training should be verified 
in order to ensure that VA has her complete service records.  

A private medical note from the Spanish Society of Mutual 
Help and Beneficence of Puerto Rico, dated in September 1993, 
shows that the veteran was hospitalized for thrombosis.  In 
the Statement of Medical Examination and Duty Status, 
reported in September 1999, the veteran stated that the San 
Pablo Hospital had treated her heat stroke, which occurred in 
August 1993.  In the September 2001 Authorization and Consent 
to Release Information form, the veteran indicated that R. C. 
Ramos, M.D., and R. G. Delgado, M.D, has treated her severe 
headaches and thrombosis.  In a September 2001 written 
statement, the veteran advanced that E. A. M. Peraza, M.D., 
has treated her severe headaches.  Clinical documentation of 
the cited treatment is not of record.  VA should obtain all 
relevant private treatment records that could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  The Board observes 
that the RO attempted to contact Dr. Ramos and Dr. Delgado in 
November 2001 and that the physicians did not correspond to 
the requests.  Given that the documentation may be necessary 
to support the veteran's claim, the RO should perform follow-
up requests to obtain them.  See 38 U.S.C.A. § 5103A(a); 
VBA's Fast Letter 00-87 (Nov. 17, 2000).

In the February 2000 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that her 
thrombosis and migraines are residuals of in-service heat 
strokes.  The veteran's service medical records convey that 
the veteran was treated for mild heat strokes during service 
(see service medical records dated in August and November 
1989).  The veteran reported in September 1999 that, while in 
service, she suffered from a severe heat stroke.  A March 
1999 private clinical note conveys that the veteran suffered 
from a severe headache and was diagnosed with superior sinus 
thrombosis in September 1993.  A September 1999 Puerto Rico 
National Guard memorandum reflects that the veteran was 
discharged from service due to recurrent thrombophlebitis.  
The veteran has yet been afforded VA compensation examination 
that determined the relationship, if any, between the in-
service heat strokes and thrombosis and migraines.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that VA compensation 
examination would be helpful in resolving the issue raised by 
the instant appeal.

Accordingly, this matter is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are fully met.  

2.  The RO should then contact the National 
Personnel Records Center and/or the appropriate 
service entity and request that (1) it verify 
the veteran's complete periods of active 
service, active duty for training, and inactive 
duty for training with the Commonwealth of 
Puerto Rico Army National Guard and (2) forward 
all available service medical records 
associated with such duty for incorporation 
into the record.  

3.  The RO should request that the veteran 
provide information as to all treatment of her 
claimed heat stroke residuals, including the 
names and addresses of all health care 
providers, clinics, and hospitals, and the 
approximate dates of treatment.  Upon receipt 
of the requested information and the 
appropriate releases, the RO should contact all 
identified health care providers, clinics, and 
hospitals, including Dr. Ramos, Dr. Delgado, 
Dr. Peraza, the Spanish Society of Mutual Help 
and Beneficence of Puerto Rico, the San Pablo 
Hospital, and request that they forward copies 
of all available clinical documentation 
pertaining to treatment of the veteran for 
incorporation into the record.  

4.  The RO should then schedule the veteran for 
VA compensation examination to determine the 
current nature and severity of her claimed heat 
stroke residuals.  All indicated tests and 
studies should be accomplished and the findings 
then reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically state 
that such a review was conducted.  

The examiner should advance an opinion 
addressing the following questions:  Is it more 
likely than not (i.e., probability greater than 
50 percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than 
not (i.e., probability less than 50 percent) 
that any identified heat stroke residuals had 
their onset during active service/active duty; 
are etiologically related to the in-service 
heat strokes; or are in any other way causally 
related to her periods of active service, 
active duty for training, or inactive duty for 
training? 

5.  The RO must provide the veteran with 
adequate notice of the date and place of any 
VA examination.  A copy of all notifications 
must be associated with the claims folder.  
The veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
her claim.  

6. The RO should then readjudicate the 
veteran's entitlement to service connection for 
heat stroke residuals.  If the benefits sought 
on appeal remain denied, the veteran and her 
accredited representative should be issued a 
supplemental statement of the case (SSOC) which 
addresses all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




